Case: 21-166    Document: 8    Page: 1    Filed: 08/19/2021




          NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

        In re: MICHAEL OTTO HARTMANN,
                       Petitioner
                ______________________

                        2021-166
                 ______________________

    On Petition for Writ of Mandamus to the United
States Court of Appeals for the Federal Circuit.
                 ______________________

                     ON PETITION
                 ______________________

PER CURIAM.
                       ORDER
    Michael Otto Hartmann submits a petition for a writ
of mandamus, attempting to invoke this court’s “original
jurisdiction” to assert various claims, including contract
and federal securities claims.
    The All Writs Act provides that the federal courts
“may issue all writs necessary or appropriate in aid of
their respective jurisdictions and agreeable to the usages
and principles of law.” 28 U.S.C. § 1651(a). The Act is
not itself a grant of jurisdiction. Clinton v. Goldsmith,
526 U.S. 529, 534–35 (1999). This court does not have
original jurisdiction over Mr. Hartmann’s claims. Nor
does his submission reference any agency or trial court
Case: 21-166      Document: 8      Page: 2    Filed: 08/19/2021




2                                             IN RE: HARTMANN




action that would eventually be subject to this court’s
jurisdiction on direct appeal that would give us authority
to consider a mandamus request. We therefore dismiss
his petition.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is dismissed.
                                   FOR THE COURT

        August 19, 2021            /s/ Peter R. Marksteiner
            Date                   Peter R. Marksteiner
                                   Clerk of Court
s35